DETAILED ACTION
Response to Amendment
The amendment filed 11/02/2022 has been entered.
Claim 2 is are cancelled. 
Claims 1, 3, 5, 6 are amended.
Claims 1, and 3-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 1, 19 and 20, the term “correction amount” is unclear as it can refer to either a sensitivity or a threshold for determining whether an obstacle is present. A threshold would be any arbitrarily chosen point. The claims are indefinite as any correction being done because of temperature or speed would read on the claim. A person of ordinary skill in the art would not be able to clearly ascertain, the metes and bounds of the claimed invention in order to avoid infringing the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 20170219698 A1) in view of Nakano (US 20150268335 A1).
Regarding claim 1, Matsuura teaches a correction amount setting apparatus for setting a correction amount for at least one sound wave sensor that is mounted on a vehicle and that detects an obstacle by transmitting and receiving a sound wave[Abstract; 0002-0003 has invention relating to ultrasonic obstacle sensor correction system], the correction amount setting apparatus comprising:[Figs 4-6, 8]
a correction amount calculator that acquires information regarding a detected temperature from a temperature sensor that detects an outside air temperature around the vehicle and determines the correction amount based on the detected temperature[0007-0008; Figs 1 & 7 have outside temperature sensors; Claim 5 has correction based on outside air temperature];
and a correction amount setter that sets the correction amount for the at least one sound wave sensor[Fig 3 has correction table; Fig 4-6 has steps of correction based on temperature],…..
the correction amount being a correction amount of a sensitivity to a reflection wave or a threshold for determining whether an obstacle is present[Claim 1 has adjustment of sensitivity and object detection threshold by detection sensitivity adjuster],
wherein, after the correction amount has been set, when the speed of the vehicle is lower than or equal to a second reference speed, the at least one sound wave sensor performs an operation of detecting an obstacle, and wherein the first reference speed is higher than the second reference speed.[0049 has process of Fig 5 occurring when of vehicle speed less than certain value]
Matsuura implies wherein the correction amount setter sets the correction amount for the at least one sound wave sensor only at a first timing at which, from start of traveling of the vehicle, the vehicle, after having been accelerated to a speed higher than a first reference speed, is decelerated to the first reference speed.[0049 has process of Fig 5 occurring when of vehicle speed less than certain value]
Nakano teaches wherein the correction amount setter sets the correction amount for the at least one sound wave sensor only at a first timing at which, from start of traveling of the vehicle, the vehicle, after having been accelerated to a speed higher than a first reference speed, is decelerated to the first reference speed [0040-0043; Fig 3 has the system with an initial correction value and triggering the process for a new correction value #S140 after the vehicle has been at or above a certain speed #S120 or #S160 in fig 3 meaning it only does it at the time after which the speed of the vehicle is at or above a certain value; 0069-0070 and Fig 8 also have predetermined speeds set as triggers]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the correction apparatus in Matsuura with the speed trigger conditions in Nakano to only trigger correction processes at certain speeds in order to get the correction for that speed.
Additionally, it would have been obvious to one of ordinary skill in the art, to start the process after certain speed thresholds has been reached, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 19, Matsuura teaches a correction amount setting method for setting a correction amount for a sound wave sensor that is mounted on a vehicle and that detects an obstacle by transmitting and receiving a sound wave[Abstract; 0002-0003 has invention relating to ultrasonic obstacle sensor correction system], the correction amount setting method comprising:[Figs 4-6, 8]
first processing in which information regarding a detected temperature is acquired from a temperature sensor that detects an outside air temperature around the vehicle, and the correction amount is determined based on the detected temperature detected by the temperature sensor[0007-0008; Figs 1 & 7 have outside temperature sensors; Claim 5 has correction based on outside air temperature; Fig 3 has correction table; Fig 4-6 has steps of correction based on temperature];
and second processing in which the correction amount is set for the sound wave sensor [Figs 4-6, 8 has the loop being repeated meaning the processing is ongoing meaning there is subsequent or second processing],…..
the correction amount is a correction amount of a sensitivity to a reflection wave or a threshold for determining whether an obstacle is present[Claim 1 has adjustment of sensitivity and object detection threshold by detection sensitivity adjuster],
wherein, after the correction amount has been set, when the speed of the vehicle is lower than or equal to a second reference speed, the at least one sound wave sensor performs an operation of detecting an obstacle, and wherein the first reference speed is higher than the second reference speed.[0049 has process of Fig 5 occurring when of vehicle speed less than certain value]
Matsuura implies wherein, in the second processing, the correction amount is determined and set for the sound wave sensor only at a timing, a time at which, from start of traveling of the vehicle, the vehicle, after having been accelerated to a speed higher than a first reference speed, is decelerated to the first reference speed.[0049 has process of Fig 5 occurring when of vehicle speed less than certain value]
Nakano teaches wherein, in the second processing, the correction amount is determined and set for the sound wave sensor only at a timing, a time at which, from start of traveling of the vehicle, the vehicle, after having been accelerated to a speed higher than a first reference speed, is decelerated to the first reference speed [0040-0043; Fig 3 has the system with an initial correction value and triggering the process for a new correction value #S140 after the vehicle has been at or above a certain speed #S120 or #S160 in fig 3 meaning it only does it at the time after which the speed of the vehicle is at or above a certain value; 0069-0070 and Fig 8 also have predetermined speeds set as triggers]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the correction apparatus in Matsuura with the speed trigger conditions in Nakano to only trigger correction processes at certain speeds in order to get the correction for that speed.
Additionally, it would have been obvious to one of ordinary skill in the art, to start the process after certain speed thresholds has been reached, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 20, Matsuura discloses a non-transitory computer-readable recording medium having a correction amount setting program stored therein[0036 has CPU], the correction amount setting program being for setting a correction amount for a sound wave sensor that is mounted on a vehicle and that detects an obstacle by transmitting and receiving a sound wave[Abstract; 0002-0003 has invention relating to ultrasonic obstacle sensor correction system], the correction amount setting program comprising[Figs 4-6, 8]:
first processing in which information regarding a detected temperature is acquired from a temperature sensor that detects an outside air temperature around the vehicle and the correction amount is determined based on the detected temperature detected by the temperature sensor[0007-0008; Figs 1 & 7 have outside temperature sensors; Claim 5 has correction based on outside air temperature; Fig 3 has correction table; Fig 4-6 has steps of correction based on temperature];
and second processing in which the correction amount is set for the sound wave sensor[Figs 4-6, 8 has the loop being repeated meaning the processing for the correction amount is ongoing meaning there is subsequent or second processing],…..
the correction amount is a correction amount of a sensitivity to a reflection wave or a threshold for determining whether an obstacle is present[Claim 1 has adjustment of sensitivity and object detection threshold by detection sensitivity adjuster],
wherein, after the correction amount has been set, when the speed of the vehicle is lower than or equal to a second reference speed, the at least one sound wave sensor performs an operation of detecting an obstacle, and wherein the first reference speed is higher than the second reference speed.[0049 has process of Fig 5 occurring when of vehicle speed less than certain value]
Matsuura implies wherein, in the second processing, the correction amount is determined and set for the sound wave sensor only at a timing at which, from start of traveling of the vehicle, the vehicle, after been accelerated to a speed higher than a first reference speed, is decelerated to the first reference speed.[0049 has process of Fig 5 occurring when of vehicle speed less than certain value]
Nakano teaches wherein, in the second processing, the correction amount is determined and set for the sound wave sensor only at a timing at which, from start of traveling of the vehicle, the vehicle, after been accelerated to a speed higher than a first reference speed, is decelerated to the first reference speed. [0040-0043; Fig 3 has the system with an initial correction value and triggering the process for a new correction value #S140 after the vehicle has been at or above a certain speed #S120 or #S160 in fig 3 meaning it only does it at the time after which the speed of the vehicle is at or above a certain value; 0069-0070 and Fig 8 also have predetermined speeds set as triggers]
It would have been obvious to one of ordinary skill in the art before the filing date to have modified the correction apparatus in Matsuura with the speed trigger conditions in Nakano to only trigger correction processes at certain speeds in order to get the correction for that speed.
Additionally, it would have been obvious to one of ordinary skill in the art, to start the process after certain speed thresholds has been reached, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 3, Matsuura does not explicitly teache wherein the first reference speed is higher than or equal to 20 km/h and lower than or equal to 25 km/h, and wherein the second reference speed is higher than or equal to 12 km/h and lower than or equal to 18 km/h. [0049 has process of Fig 5 occurring when of vehicle speed less than certain value]
However, it would have been obvious to one of ordinary skill in the art, to start the process below a certain speed, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 6, Matsuura teaches wherein the correction amount calculator calculates an estimated outside air temperature based on a change of the detected temperature by the temperature sensor, and the correction amount calculator determines the correction amount based on the estimated outside air temperature.[Fig 6, 8 and 9 has detection of temperature being measured as well as estimated and compared; Fig 6 has weighed average of temperature meaning it is an estimation; Fig 8 and 9 has comparison of temperature difference. Moreover, the continuous correction means changes in temperature changes the correction value which reads on the claim]
Additionally, it would have been obvious to one of ordinary skill in the art, to estimate the temperature based on various sensor data, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 7, Matsuura discloses the correction amount setting apparatus according to claim 6, wherein, at the first timing, the correction amount calculator calculates the estimated outside air temperature based on the change of the detected temperature by the temperature sensor, and the correction amount calculator determines the correction amount based on the estimated outside air temperature.[Fig 6, 8 and 9 has detection of temperature being measured as well as estimated and compared; Fig 6 has weighed average of temperature meaning it is an estimation; Fig 8 and 9 has comparison of temperature difference. Moreover, the continuous correction means changes in temperature changes the correction value which reads on the claim]
Additionally, it would have been obvious to one of ordinary skill in the art, to estimate the temperature based on various sensor data, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 8, Matsuura teaches wherein a second timing at which the correction amount calculator determines the correction amount and a third timing at which the correction amount setter sets the correction amount for the at least one sound wave sensor are approximately the same timing. [Figs 5, 6, 8, 9 and 11 all have the calculations and corrections repeating meaning there are multiple timings approximately same timings]
Additionally, it would have been obvious to one of ordinary skill in the art, to have approximately same timing, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 10, Matsuura teaches wherein the temperature sensor includes a first temperature sensor that is built in the at least one sound wave sensor and detects an outside air temperature around the at least one sound wave sensor, and a second temperature sensor that is provided at a position different from a position of the at least one sound wave sensor to be in contact with outside air and detects an outside air temperature around the vehicle [Fig 1 has sensor temperature detector #17 in the sensor 10a; Fig 2 has sensors 10A-10L on vehicle body; Fig 7 has outside air temperature sensor #125],
wherein the correction amount calculator determines the correction amount based on the detected temperature from the first temperature sensor and the detected temperature from the second temperature sensor[Fig 6 has weighing of temperatures],
and wherein the correction amount calculator determines whether a difference between the detected temperature from the first temperature sensor and the detected temperature from the second temperature sensor is greater than or equal to a first threshold temperature[Fig 6 has correction amount based on the temperature], and when the difference is greater than or equal to the first threshold temperature, the correction amount calculator determines the correction amount such that a temperature compensation amount for a reference value of the sensitivity or the threshold is suppressed more than in a case where the difference is less than the first threshold temperature. [#529 in Fig 6 and 0060-0064; 0071-0073 has temperatures from multiple sensors with different weights and abnormal values being excluded meaning there are temperature thresholds; Fig 3 has correction table based on various temperatures]
Additionally, it would have been obvious to one of ordinary skill in the art, to use various corrections for various thresholds, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 11, Matsuura teaches wherein the correction amount setter determines whether the difference between the detected temperature from the first temperature sensor and the detected temperature from the second temperature sensor is greater than or equal to a second threshold temperature, the second threshold temperature being higher than the first threshold temperature, and when the difference is greater than or equal to the second threshold temperature, the correction amount setter does not set the correction amount for the at least one sound wave sensor.[#S29 in Fig 6 and 0060-0064; 0071-0073 has temperatures from multiple sensors with different weights and abnormal values being excluded meaning there are temperature thresholds; Fig 3 has correction table based on various temperatures ]
Additionally, it would have been obvious to one of ordinary skill in the art, to use various corrections for various thresholds, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 12, Matsuura teaches wherein the at least one sound wave sensor comprises a plurality of sound wave sensors in each of which the temperature sensor is built[ Fig 1 has sensor temperature detector #17 in the sensor 10a],
wherein the plurality of sound wave sensors are mounted on the vehicle[Fig 2 has sensors 10A-10L on vehicle body],
wherein the correction amount calculator acquires information regarding detected temperatures from the temperature sensors built in the plurality of sound wave sensors, respectively[S29 in Fig 6 and 0060-0064; 0071-0073 has temperatures from multiple sensors and calculating correction amount for the temperature], and, under a predetermined condition, determines the correction amount by selecting the detected temperatures from the temperature sensors on a front side with respect to a traveling direction of the vehicle from among the temperature sensors built in the plurality of sound wave sensors[S29 in Fig 6 and 0060-0064; 0071-0073 has temperatures from multiple sensors with different weights meaning some sensors will be selectively used],
and wherein the correction amount setter sets the correction amount that is common for the plurality of sound wave sensors[#S29 in Fig 6 and 0060-0064; 0071-0073 has temperatures from multiple sensors with different weights meaning a weighted average is common for the plurality of sound wave sensors].
Additionally, it would have been obvious to one of ordinary skill in the art, to prioritize some sensors more than others, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 13, Matsuura teaches, wherein the predetermined condition is a case where the vehicle is traveling. [0049 has process of Fig 5 occurring when key is in ignition and vehicle has certain speed meaning it is traveling].
Regarding claim 14, Matsuura teaches wherein the predetermined condition is a case where a difference between the detected temperature from the temperature sensor provided on the front side with respect to the traveling direction of the vehicle among the temperature sensors built in the plurality of sound wave sensors, respectively[S29 in Fig 6 and 0060-0064; 0071-0073 has temperatures from multiple sensors with different weights meaning some sensors will be selectively used], and the detected temperature from the temperature sensor provided on arear side with respect to the traveling direction of the vehicle among the temperature sensors built in the plurality of sound wave sensors, respectively, is greater than or equal to a_ threshold temperature.[S36 at Fig 8,9; 0067-0070 temperature difference determines correction meaning there is a threshold] 
Additionally, it would have been obvious to one of ordinary skill in the art, to start the process when a certain threshold is reached, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 16, Matsuura teaches wherein the at least one sound wave sensor comprises a plurality of sound wave sensors in each of which the temperature sensor is built in[ Fig 1 has sensor temperature detector #17 in the sensor 10a],
wherein the plurality of sound wave sensors are mounted on the vehicle[Fig 2 has sensors 10A-10L on vehicle body],
wherein the correction amount calculator acquires information regarding detected temperatures from the temperature sensors built in the plurality of sound wave sensors[#S29 in Fig 6 and 0060-0064 has temperature from multiple temperature sensors], respectively, and determines the correction amount by selecting a second lowest detected temperature of the detected temperatures from the temperature sensors built in the plurality of sound wave sensors[#S29 in Fig 6 and 0060-0064; 0071-0073 has abnormal values being excluded meaning the if lowest temperature is not used the next one is used; Also 0055 has use of second lowest temperature], respectively, and
wherein the correction amount setter sets the correction amount that is common for the plurality of sound wave sensors[#S29 in Fig 6 and 0060-0064; 0071-0073 has temperatures from multiple sensors with different weights meaning a weighted average is common for the plurality of sound wave sensors].
Additionally, it would have been obvious to one of ordinary skill in the art, to use an average temperature for the correction amount, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 17, Matsuura teaches wherein the correction amount calculator determines the correction amount by selecting the detected temperatures from the temperature sensors built in the sound wave sensors, respectively, provided on a front side with respect to a traveling direction of the vehicle from among all the sound wave sensors mounted on the vehicle.[#S29 in Fig 6 and 0060-0064; 0071-0073 has temperatures from multiple sensors with different weights meaning some sensors will be selectively used]
Additionally, it would have been obvious to one of ordinary skill in the art, to prioritize certain sensors temperature over others, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 18, Matsuura teaches the correction amount setting apparatus according to claim 1. [Title and abstract relate to ultrasonic obstacle detection]

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 20170219698 A1) in view of Nakano (US 20150268335 A1) as applied to claim 1 above, and further in view of Shaffer (US 20140148992 A1).
Regarding claim 4, Matsuura, does not explicitly teach wherein the correction amount setter determines, at the first timing, whether a traveling duration during which vehicle travels at a speed higher than the first reference speed is longer than or equal to a reference duration, wherein, when the traveling duration is longer than or equal to the reference duration, the correction amount setter sets the correction amount for the at least one sound wave sensor, and wherein, when the traveling duration is shorter than the reference duration, the correction amount setter does not set the correction amount for the at least one sound wave sensor.
Shaffer teaches that wherein the correction amount setter determines, at the first timing, whether a traveling duration during which vehicle travels at a speed higher than the first reference speed is longer than or equal to a reference duration,[Fig 6A; 0038-0040 has 0038 and 0040 teach the duration of time and time threshold] wherein, when the traveling duration is longer than or equal to the reference duration, the correction amount setter sets the correction amount for the at least one sound wave sensor[Fig 6A; 0038-0040 has calibration being done], and wherein, when the traveling duration is shorter than the reference duration, the correction amount setter does not set the correction amount for the at least one sound wave sensor. [Fig 6A; 0038-0040 has 0038 and 0040 teach the duration of time and time threshold meaning the process does not start till after the duration meaning the correction amount is not set during that time ]
Additionally, it would have been obvious to one of ordinary skill in the art, to start the process after various durations, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 5, Matsuura does not explicitly teach wherein the correction amount setter determines a time range of the reference duration based on a change of the detected temperature by the temperature sensor.
Shaffer teaches that wherein the correction amount setter determines a time range of the reference duration based on a change of the detected temperature by the temperature sensor. [0038 has time threshold selected based on temperature criteria].
Additionally, it would have been obvious to one of ordinary skill in the art, to start the process after various durations based on various temperatures, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claim 9, Matsuura does not explicitly teach wherein the correction amount setter integrates a traveling duration during which, after the vehicle starts to travel, vehicle travels at a speed higher than the first reference speed, and sets, as the first timing, a timing at which the vehicle is decelerated to the first reference speed after an integrated value of the traveling duration becomes longer than a threshold duration.
Shaffer teaches that wherein the correction amount setter integrates a traveling duration during which, after the vehicle starts to travel, vehicle travels at a speed higher than the first reference speed, and sets, as the first timing, a timing at which the vehicle is decelerated to the first reference speed after an integrated value of the traveling duration becomes longer than a threshold duration. [0038-0040; Fig 6A has vehicle duration times and speed conditions meaning after certain times or speeds different conditions can trigger]
Additionally, it would have been obvious to one of ordinary skill in the art, to start the process after various durations, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura (US 20170219698 A1) in view of Nakano (US 20150268335 A1)  as applied to claim 13 above, and further in view of  McQuillen (US 20180095059 A1).
Regarding claim 15, Matsuura does not explicitly teach wherein the predetermined condition is a case where a slope of a traveling route on which the vehicle is traveling is greater than to a threshold angle, a case where an elevation of the traveling route on which the vehicle is traveling changes by a threshold elevation or more within a predetermined distance or a predetermined duration, or a case where the vehicle is near a refrigeration facility.
McQuillen teaches wherein the predetermined condition is a case where a slope of a traveling route on which the vehicle is traveling is greater than to a threshold angle, a case where an elevation of the traveling route on which the vehicle is traveling changes by a threshold elevation or more within a predetermined distance or a predetermined duration, or a case where the vehicle is near a refrigeration facility.[0108 has monitoring of change of local barometric pressure as a trigger meaning change in altitude or slope]
Additionally, it would have been obvious to one of ordinary skill in the art, to start the process after various environmental conditions, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.

Response to Arguments
Applicant's arguments filed 11/02/2022 with respect to claims 1, 19 and 20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645